Case 1:17-cv-22596-AOR Document 60 Entered on FLSD Docket 11/16/2018 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                          MIAMI DIVISION

                                    Case No. 17-cv-22596-AOR
                                         (Consent Case)

  IVAN CARBAJAL, et al.,

           Plaintiffs,

  vs.

  CENTRAL FUMIGATION DEPARTMENT, INC.,
  et al.,

           Defendants.

  ______________________/

                   PLAINTIFFS’ NOTICE OF FILING DEPOSITION DESIGNATIONS

           The Plaintiffs, by and through the undersigned counsel, hereby serve their Notice of

  Filing Deposition Designations.

        1. Deposition of Roberto Rivera, taken June 26, 2018.
               •    Page 4, line 8 through page 4, line 16.
               •    Page 9, line 4 through page 19, line 17
               •    Page 19, line 18 through page 21, line 2
               •    Page 30, line 1 through page 30, line 10
               •    Page 31, line 10 through page 32, line 5
               •    Page 32, line 25 through page 36, line 13
               •    Page 37, line 20 through page 38, line 7
               •    Page 55, line 3 through page 55, line 22
               •    Page 63, line 16 through page 65, line 11
               •    Page 65, line 22 through page 70, line 4
               •    Page 71, line 7 through page 75, line 23
               •    Page 76, line 13 through page 81, line 9
               •    Page 83, line 8 through page 83, line 18
               •    Page 84, line 4 through line 6
               •    Page 89, line 2 through page 99, line 16
               •    Page 100, line 7 through page 101, line 17
               •    Page 101, line 24 through page 103, line 21
               •    Page 104, line 2 through page 105, line 15
Case 1:17-cv-22596-AOR Document 60 Entered on FLSD Docket 11/16/2018 Page 2 of 2



            •   Page 110, line 5 through page 111, line 12
            •   Page 116, line 12 through line 25

     2. Deposition of Alma Aguilar, taken June 26, 2018

            •   Page 3, line 8 through page 4, line 16
            •   Page 5, line 20 through page 6, line 17
            •   Page 7, line 8 through page 23, line 1
            •   Page 23, line 10 through page 24, line 4
            •   Page 26, line 17 through page 31, line 2
            •   Page 31, line 5 through page 34, line 9
            •   Page 35, line 2 through page 36, line 22


  Dated November 16, 2018                   Respectfully submitted,

                                            /s/ Domingo C. Rodriguez
                                            Domingo C. Rodriguez, Esq. (FBN 394645)
                                            domingo@rlomiami.com
                                            pleadings@rlomiami.com
                                            Rodriguez Law Office, LLC
                                            95 Merrick Way, Suite 720
                                            Miami, Florida 33134
                                            Tel: (305) 774-1477~Fax: (305) 774-1075
                                            Counsel for Plaintiffs

                                      Certificate of Service
         I hereby certify that a true and correct copy of the foregoing document was
  served via CM/ECF Notice of Electronic Filing on this 15th day of November, 2018, on
  all counsel of record or parties on the service list below.

                                            /s/ Domingo C. Rodriguez
                                            Domingo C. Rodriguez, Esq.


                                       SERVICE LIST

  Gary A. Costales, Esq.
  costalesgary@hotmail.com
  Law Offices of Gary A. Costales, P.A.
  1200 Brickell Ave., Suite 1440
  Miami, FL 33131
  Tel: (305) 375-9510
  Fax: (305) 375-9511
  Counsel for Defendants
